 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND DONALD CLARK,                             No. 2:17-cv-2637 AC P
12                      Plaintiff,
13          v.                                         ORDER
14   SCOTT KERNAN, et al.,
15                      Defendants.
16

17          By order filed March 5, 2019, plaintiff was ordered to file a completed in forma pauperis

18   application and cautioned that failure to do so would result in a recommendation that this action

19   be dismissed. ECF No. 5. The thirty-day period has now expired, and plaintiff has not submitted

20   an application or otherwise responded to the court’s order. He will be given one final opportunity

21   to comply.

22          Accordingly, IT IS HEREBY ORDERED that within thirty days of service of this order,

23   plaintiff shall submit an application in support of his request to proceed in forma pauperis.

24   Failure to comply with this order will result in a recommendation that this action be dismissed

25   without further warning.

26   DATED: April 18, 2019

27

28
